COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Moon, Judge Annunziata
          and Senior Judge Hodges
Argued at Richmond, Virginia

CESAR HERNANDEZ BLAKE, JR.

v.   Record No. 1172-94-2               MEMORANDUM OPINION * BY
                                        JUDGE WILLIAM H. HODGES
COMMONWEALTH OF VIRGINIA                     AUGUST 1, 1995


                FROM THE CIRCUIT COURT OF LOUISA COUNTY
                     F. Ward Harkrader, Jr., Judge
           Darwyn H. Lesh for appellant.

           Thomas C. Daniel, Assistant Attorney General (James S.
           Gilmore, III, Attorney General, on brief), for
           appellee.



     Upon his plea of guilty, appellant, Cesar Hernandez Blake,

was convicted of conspiracy to distribute more than five pounds

of marijuana.    On appeal, he contends that the evidence presented

by the Commonwealth was insufficient to constitute an offense

under existing Virginia law.    We affirm the conviction.

     On November 8, 1993, appellant pled guilty to the charge of

conspiracy to distribute more than five pounds of marijuana.      The

trial judge extensively and thoroughly questioned appellant to

ensure that his plea was being entered freely and knowingly.      The

trial judge accepted appellant's guilty plea and the Commonwealth

presented evidence concerning the conspiracy charge.      Appellant

agreed, "that would be the Commonwealth's evidence if it were

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
presented."

     Appellant now argues that the Commonwealth's evidence "not

only does not support the plea of guilty, but has the opposite

effect by indicating that in fact no conspiracy . . . as charged

in the indictment, ever existed."

     The Supreme Court of Virginia has held that the Commonwealth

is not required to present evidence to support a guilty plea.
          [T]he introduction of evidence to sustain a
          conviction upon a guilty plea is
          . . . unnecessary in any criminal case. In
          Crutchfield v. Commonwealth, 187 Va. 291,
          296, 46 S.E.2d 340, 342 (1948), we said that
          a "plea of guilty, accepted and entered by
          the court, is a conviction or the equivalent
          of a conviction of the offense to which it is
          directed." And in Peyton v. King, 210 Va.
194, 196, 169 S.E.2d 569, 571 (1969), we held
          that "a voluntary and intelligent plea of
          guilty by an accused is, in reality, a
          self-supplied conviction authorizing
          imposition of the punishment fixed by law.
          It is a waiver of all defenses other than
          those jurisdictional."

             If, as Crutchfield and King teach us, a
          plea of guilty is a self-supplied conviction
          of the offense to which it is directed, the
          law would engage in superfluities to impose a
          requirement that evidence is necessary to
          sustain that which sustains itself. And if,
          as King holds, a plea of guilty is a waiver
          of all defenses save those jurisdictional,
          included in the waiver is the potential
          defense of lack of evidence or of
          insufficiency of evidence.

              In accepting a plea of guilty, any
          Virginia trial judge is, of course, free to
          hear the evidence he deems necessary to an
          understanding of the case and to the fixing
          of an appropriate sentence. This does not
          mean, however, that evidence must be heard
          upon a plea of guilty.




                                2
Kibert v. Commonwealth, 216 Va. 660, 664, 222 S.E.2d 790, 792

(1976).   Accordingly, the appellant's plea of guilty was

sufficient to sustain the trial court's finding of guilt.   The

Commonwealth was not required to present evidence to support

appellant's guilty plea.

     Appellant's second and third issues are rendered moot by

virtue of this Court's ruling on the first issue.

     For the reasons stated, the judgment of the trial court is

affirmed.
                                              Affirmed.




                                 3